 

 

Case 19-22222 Doc1 Filed 09/12/19 Page 1 of 39

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
DISTRICT OF MARYLAND

Case number (if known) Chapter you are filing under:

@ Chapter 7

( i
i - f
GT OF Bie
BA i
O Chapter 11
@ 0 Chapter 12
0 Chapter 13 O) Check if this an

Official Form 101 ZFP 4035068

Voluntary Petition for Individuals Filing for Bankruptcy 1245

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms.

 

 

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name thatison Ashley

 

 

 

your govermment-issued =“ First name First name

picture identification (for

example, your driver's

license or passport). Middle name Middle name

identiftcation to your -—=«~ Brickhouse

meeting with the trustee. Last name and Suffix (Sr., Jr., II, III) Last name and Suffix (Sr., Jr., Il, Hl)

 

2. Allother names you have
used in the last 8 years

Include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal XXX=xXxX-6940
Individual Taxpayer
Identification number
(iTIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
 

 

I ee

Case 19-22222 Doc1 Filed 09/12/19 Page 2 of 39

Debtor’ Ashley Brickhouse Case number (if known)

About Debtor 1: About Debtor 2 (Spouse Only in a Joint.Case):

4. Any business names and
Employer Identification

Numbers (EIN) youhave Mi | have not used any business name or EINs. 0 Ihave not used any business name or EINs.
used in the last 8 years

 

 

 

Include trade names and Business name(s) Business name(s)
doing business as names
EINs EINs
5. Where you live If Debtor 2 lives at a different address:

1804 Ramblewood Rd Apt C
Baltimore, MD 21239

 

 

 

 

 

 

 

 

 

 

Number, Street, City, State & ZIP Code Number, Street, City, State & ZIP Code
Baltimore City
County County
If your mailing address is different from the one if Debtor 2's mailing address is different from yours, fill it
above, fill it in here. Note that the court will send any in here. Note that the court will send any notices to this
notices to you at this mailing address. mailing address.
Number, P.O. Box, Street, City, State & ZIP Code Number, P.O. Box, Street, City, State & ZIP Code
6. Why you are choosing Check one: Check one:
this district to file for
bankruptcy HM Over the last 180 days before filing this petition, C] Over the last 180 days before filing this petition, |
| have lived in this district longer than in any have lived in this district longer than in any other
other district. district.
Cl sthave another reason. {have another reason.
Explain. (See 28 U.S.C. § 1408.) Explain. (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
 

Debtor 1

Ashley Brickhouse

 

Case 19-22222 Doc1 Filed 09/12/19 Page 3 of 39

Case number (if known)

Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under
M Chapter 7
DO Chapter 11
O Chapter 12
O Chapter 13
8. How you willpaythe fee [| will pay the entire fee when |! file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.
O_sIneed to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).
| request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for WNo
bankruptcy within the ,
last 8 years? 0 Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy HNo
cases pending or being
filed byaspouse whois 1 Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known _
11. Do you rent your ONo. Go to line 12.
residence? ; a . . .
Hl ves. Has your landlord obtained an eviction judgment against you and do you want to stay in your residence?

H No. Go to Jine 12.

O Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuats Filing for Bankruptcy page 3

 

 
 

Debtor 1

Ashley Brickhouse

 

Case 19-22222 Doc1 Filed 09/12/19 Page 4 of 39

Case number (if known)

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor

of any full- or part-time
business?

Asole proprietorship is a
business you operate as
an individual, and is nota
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition.

MM No. Go to Part 4.

O yes. Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

oon0oaqaq

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

For a definition of small
business debtor, see 11
U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 1116(1)(B).

HE No. | am not filing under Chapter 11.

O No. 1 am filing under Chapter 11, but 1am NOT a small business debtor according to the definition in the Bankruptcy
Code.

Dyes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14,

HE No.

D Yes.
What is the hazard? °

 

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 
 

Debtor1 Ashley Brickhouse

Case 19-22222 Doc1

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

Filed 09/12/19 Page 5 of 39

Case number (if known)

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you fite for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:
You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

O

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

I certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

jam not required to receive a briefing about
credit counseling because of:

0 __siIncapacity.

| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

Disability.

My physical! disability causes me to be

unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

Ol séActive duty.

| am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

i received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of compietion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

if the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

| am not required to receive a briefing about credit
counseling because of:

Incapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

O1_éDisability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

0 Active duty.
1 am currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 1041

Voluntary Petition for Individuals Filing for Bankruptcy

page 5

 
 

Debtor 1

Ashley Brickhouse

Case 19-22222 Doc1 Filed 09/12/19 Page6 of 39

Case number (if known)

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

D No. Go to line 16b.
I Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

DO No. Go to line 16c.
O Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

CiNo. | am not filing under Chapter 7. Go to line 18.

Byes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
"are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses HI No
are paid that funds will
be available for O Yes
distribution to unsecured
creditors?
18. How many Creditorsdo —  4_49 1 1,000-5,000 1 25,001-50,000
you timate that you = 50.99 CF 5001-10,000 C1 50,001-100,000
D 100-199 C1 10,001-25,000 [2 More than100,000
DZ 200-999
19. How much do you HH $0 - $50,000 [1] $1,000,001 - $10 million 0 $500,000,001 - $1 billion

estimate your assets to
be worth?

OC $50,001 - $100,000
DF $100,004 - $500,000
D2 $500,001 - $1 million

C $10,000,001 - $50 million
CO $50,000,001 - $100 million
C1] $100,000,001 - $500 million

D $1,000,000,001 - $10 billion
O $10,000,000,001 - $50 billion
0 More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

I $0 - $50,000

D $50,001 - $100,000
0 $100,001 - $500,000
0 $500,001 - $1 million

1 $1,000,001 - $10 million

0 $10,000,001 - $50 million
0 $50,000,001 - $100 million
T $100,000,001 - $500 million

0 $500,000,001 - $1 billion

O $1,000,000,001 - $10 billion
O $10,000,000,001 - $50 billion
0 More than $50 billion

 

Sign Below

For you

| have examined this petition, and | declare under penaity of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can resuit in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,

ang 35f1. eo
Ashley aan ere

Signature of Debtor 1

Executed on q Jin V4 wm
MM4 DD/ YYYY

 

Signature of Debtor 2

Executed on

 

MM /DD/YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
 

Case 19-22222 Doc1 Filed 09/12/19 Page/7 of 39

Debtor! Ashley Brickhouse Case number (if known)

 

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
bankruptcy without an people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
attorney financial and legal consequences, you are strongly urged to hire a qualified attorney.

If you are represented by an To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or

attorney, you do notneedto —_ inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,

file this page. pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
or you may fose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?

O No
Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?

ONo
ves

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
BNo
0 Yes Name of Person

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. | have read and understood
this notice, and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if | do

not properly handle the case.
shiey Brickhouse ~ Signature of Debtor 2

Signature of Debtoy 1

 

 

 

 

 

 

 

Date G7 fi / ‘ Date
MM/0D/ WYY MM/DD/YYYY
Contact phone Contact phone
Cell phone 443-787-6148 Cell phone
Email address Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-22222 Doc1 Filed 09/12/19 Page 8 of 39

Fill in this information to identify your case:

Debtor 1 Ashley Brickhouse

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: | DISTRICT OF MARYLAND

 

Case number
(if known) O Check if this is an
amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct in-
formation. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

  

Yourassets.
Nalue of what-you.own

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B.....c.ccccsscccccscssssssnsesscsecevsrsesscaesssucsssessssesssvsscacavareeseceveessevevass $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B.......c..ccccsscsssesccssssessssessssssaussesesovsnssesevsesecessavsesatsacseenceecs $ 3,550.00
1c. Copy line 63, Total of all property on Schedule A/B.u......cccccsessessssessssssesssesesseecsecsussuvacsrestssosesanensarsassneessversanssessene $ 3,550.00

Summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 0.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......cccccccceccscsccssecssssee $ 0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from tine 6} of Schedule E/F......ccsecsccesessees $ 32,125.00
Your total liabilities | $ 32,125.00

 

 

 

Summarize Your Income and Expenses

4. Schedule |: Your income (Official Form 1061)
Copy your combined monthly income from line 12 Of SChEduUIe [ow cececccesssscssscscsessessesesccesessressessvsescscasscscsescserenaeues $ 1,427.40

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of SCHECUIC Jouccccecccssscscsessscescessserersvecsessssssanacarssacsescssasenseres $ 2,159.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
(No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M@ Yes
7. What kind of debt do you have?

Ww Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

O Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 4 of 2

 

 
 

need OOO OE

Case 19-22222 Doc1 Filed 09/12/19 Page 9 of 39

Debtor’ Ashley Brickhouse Case number (if known)

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2,061.54

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

From Part 4.0n Schedule E/F; copy the following:

 

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +S 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
 

Case 19-22222 Doc1 Filed 09/12/19 Page 10 of 39

Fill in this information to identify your case:

Debtor 1 Ashley Brickhouse

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © DISTRICT OF MARYLAND

 

Case number
(if known) OO Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 416

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

O Married
Ml Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

@ No
O Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

@ No
Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fillin the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
O No
M@ Yes. Fill in the details.

 

Debtor 1 , Debtor'2 : : .
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until gy Wages, commissions, $21,000.00 [1 wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
1 Operating a business DC Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
 

 

EEE OO ee

Case 19-22222 Doc1 Filed 09/12/19 Page 11 of 39

 

Debtor1 Ashley Brickhouse Case number (i known) __
Debtor 1 “oe Debtor:2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: wa issi $7,641.18 01 Wages, commissions
ges, commissions, , . ges, ,
(January 1 to December 31, 2018 ) bonuses, tips bonuses, tips
(7 Operating a business C1 Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

M No
O Yes. Fill in the details.

Debtor 1 : . Debtor 2 : :

Sources of income Gross income from Sources of income Gross income

Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
FI No. Gotoline 7.

Cl ves List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

M@ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

HNo.  Gotoline7.

O ves List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor’s Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.
H No
O Yes. List all payments to an insider.
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
 

 

Case 19-22222 Doc1 Filed 09/12/19 Page 12 of 39

Debtor 1 Ashley Brickhouse Case number (if known)

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.
MM No
O Yes. List all payments to an insider
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe Include creditor's name

Identify Legal Actions, Repossessions, and Foreclosures

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.
H No
C] Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case
Case number
10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.
O No. Goto line 11.
@ Yes, Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened
Peeble Creek LLLP Payroll garnishment Unknown
PO Box 394
Cockeysville, MD 21030 C Property was repossessed.
C1 Property was foreclosed.
Mi Property was garnished.
Oo Property was attached, seized or levied.
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
H no
0 Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount
taken
12.

Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

M@ No
OD Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
M No

O Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts

Dates you gave Value
per person

the gifts

Person to Whom You Gave the Gift and
Address:

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

 
 

EEE OE EE Ee

Case 19-22222 Doc1 Filed 09/12/19 Page 13 of 39

Debtor1 Ashley Brickhouse Case number (if known)

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
H No

0 Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you
more than $600

contributed
Charity's Name
Address (Number, Street, City, State and ZIP Code)

List Certain Losses

Value

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

HM No
O Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your
how the loss occurred

Include the amount that insurance has paid. List pending '©SS
insurance claims on line 33 of Schedule A/B: Property.

G2neale List Certain Payments or Transfers

Value of property
lost

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

HB No

O Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?

Do not include any payment or transfer that you listed on line 16.

H No

O Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

@ No

Yes. Fill in the detaiis.

Person Who Received Transfer

Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made
paid in exchange
Person's relationship to you

19.

Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you area
beneficiary? (These are often called asset-protection devices.)

@ No
OQ Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was

made

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

page 4

 
 

 

EEE ee ee

Case 19-22222 Doc1 Filed09/12/19 Page 14 of 39

Debtor1 Ashley Brickhouse Case number (if known)

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

MH No

O Yes. Fill in the details.

Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance

Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or

Code) moved, or transfer
transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

M@ No
01 Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

M@ No
O Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

ERE Identify Property You Hold or Control for Someone Else |

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

HM No

O Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)
GEGETHE Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

@ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

HM No
1 Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 19-22222 Doc1 Filed 09/12/19 Page 15 of 39

Debtor’ Ashley Brickhouse Case number (if known)

25. Have you notified any governmental unit of any release of hazardous material?

M No
O Yes. Fill in the detaiis.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

H No
Ol sYes. Fill in the details.

Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code)

itlisinem Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CA member of a limited liability company (LLC) or limited liability partnership (LLP)
CA partner in a partnership
0 An officer, director, or managing executive of a corporation

D An owner of at least 5% of the voting or equity securities of a corporation

No. None of the above applies. Go to Part 12.

O Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.
M@ No
Yes. Fill in the details below.
Name Date Issued

Address
(Number, Street, City, State and ZIP Code)

Musee cign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

Signature of Debtor 2
Signature Of Debtor 1

 

 

Date q iV /. 2d Date
7 T

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
Bo
0 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
BNo
CD Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
Case 19-22222 Doc1 Filed 09/12/19 Page 16 of 39

Debtor? Ashley Brickhouse Case number (if known)

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
 

 

 

Case 19-22222 Doc1 Filed 09/12/19 Page 17 of 39

Fill in this information to identify your case and this filing:

Debtor 1 Ashley Brickhouse

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

 

Case number O Check if this is an
amended filing

 

 

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest in

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Wi No. Go to Part 2.
D ves. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

MNo
O Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
0 Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

 

 

 

 

 

pages you have attached for Part 2. Write that number here => $0.00
GExE Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

01 No
Ml Yes. Describe.....

 

[Household Goods and Furnishings $1,800.00

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
O1No

Ml Yes. Describe.....
Official Form 106A/B Schedule A/B: Property page 1

 

 
 

 

Case 19-22222 Doc1 Filed 09/12/19 Page 18 of 39

 

 

 

 

 

Debtor1 Ashley Brickhouse Case number (if known) - - ;
[21V's | _____ $300.00
_ Cellphone | $175.00

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

MNo
D Yes. Describe.....

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

MNo
D Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

BNo
O Yes. Describe.....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

O1No
W Yes. Describe...

 

[Women clothing and shoes | $500.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

O01 No
M@ Yes. Describe.....

 

i misc jewelry $100.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

BM No
0 Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
BH No
0 Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for Pages you have attached

 

 

 

 

 

for Part 3. Write that number here $2,875.00
GEXER vescribe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

0 No

Official Form 106A/B Schedule A/B: Property page 2

 

 
 

Case 19-22222 Doc1 Filed 09/12/19 Page 19 of 39

Debtor 1 Ashley Brickhouse Case number (if known)

Cash $25.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, fist each.

 

 

No

ee Institution name:
17.1. First Financial Credit Union $600.00
17.2. PNG $50.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No
i 7: institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

M No

D1 Yes. Give specific information about them...............
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

M No
CZ Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
MNo
O Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

Bi No
i i 7- Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
HNo
DO Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

MNo
OD Yes.....ccc. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything fisted in line 1), and rights or powers exercisable for your benefit
BNo

CO Yes. Give specific information about them...

26, Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

BNo
CO Yes. Give specific information about them...

Official Form 106A/B Schedule A/B: Property page 3

 

 
 

 

 

Case 19-22222 Doc1 Filed 09/12/19 Page 20 of 39

Debtor 1 Ashley Brickhouse Case number (if known) —

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Bi No
C1 Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
MI No

0 Yes. Give specific information about them, including whether you already filed the returns and the tax years

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
Bo

0 Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

No
(Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

BNo

O Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

No
O Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

MI No
O Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
MNo

0 Yes. Describe each claim.........

35. Any financial assets you did not already list
BNo
O Yes. Give specific information..

 

36. Add the dollar value of ail of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here $675.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any iegal or equitable interest in any business-related property?
MY No. Go to Part 6.

D Yes. Go to line 38.

Official Form 106A/B Schedule A/B: Property page 4

 
 

Case 19-22222 Doc1 Filed 09/12/19 Page 21 of 39

Debtor 1 Ashley Brickhouse Case number (if known)

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
HE No. Go to Part 7.

DO ves. Go to line 47.

GEXIAMEEE Describe Ail Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

WNo
0 Yes. Give specific information.........

 

 

54. Add the dollar value of ail of your entries from Part 7. Write that number here ......c..cccescescessescseoseorseeee

 

$0.00

 

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2

 

 

56. Part 2: Total vehicles, line 5 $0.00
57. Part 3: Total personal and household items, line 15 $2,875.00
58. Part 4: Total financial assets, line 36 _ $675.00
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00
62. Total personal property. Add lines 56 through 61... $3,550.00 | Copy personal property total

63. Total of all property on Schedule A/B. Add line 55 + line 62

 

Official Form 106A/B Schedule A/B: Property

$0.00

$3,550.00

$3,550.00

 

page 5

 
 

 

Filed 09/12/19

Case 19-22222 Doc 1 Page 22 of 39

Fill in this information to identify your case:

Debtor 1 Ashley Brickhouse

First Name

 

Middle Name Last Name

Debtor 2
(Spouse ff, filing)

 

First Name Middie Name Last Name

United States Bankruptcy Court for the: © DISTRICT OF MARYLAND

 

Case number
(if known}

 

O] Check if this is an
amended filing

 

 

Official Form 106C

Schedule C: The Property You Claim as Exempt 4/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.
Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

WH You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

0 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property:and line on
Schedule A/B that lists this property

Current value of the
portion you:own

Copy the value from-

‘Amount of the.exemption you claim

Check. only'one box for each exemption.

 

Specific laws that allow exemption

 

 

 

 

 

 

Schedule A/B-
Household Goods and Furnishings 4,800.00 1,800.00 Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 6.1 $1,800.0 7. $1, Proc. § 11-504(b)(5)
Oo 100% of fair market value, up to
any applicable statutory limit
2 TV's 300.00 Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 7.1 $300.00 $ Proc. § 11-504(b)(5)
OD 100% of fair market value, up to
any applicable statutory limit
Cellphone 7 175.00 Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 7.2 $175.00 $ Proc. § 11-504(b)(5)
DO 100% of fair market value, up to
any applicable statutory limit
Women clothing and shoes 500.0 500.00 Md. Code Ann., Cts. & Jud.
Line from Schedule A/8: 11.1 $ o 8 $ Proc. § 11-504(b)(5)
Oo 100% of fair market value, up to
any applicable statutory limit
misc jewelry 100.0 100.00 Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 12.1 $ o 8 _—_____ $100.00 Proc. § 11-504(b)(5)
O 100% of fair market value, up to

any applicable statutory limit

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

 

page 1 of 2

 
 

 

EEE EEE ED EEE es

Case 19-22222 Doc1 Filed 09/12/19 Page 23 of 39

 

 

 

Debtor 1 Ashley Brickhouse Case number (if known)
Brief. description of the property and liné:on - Current value-of the . . Amount of the exemption you claim , Specific.laws that allow. exemption
Schedule A/B that lists-this property portion: you own ©. : : . oo : :
Copy the value from Check only oné box for each exemption.
Schedule.A/B :
Cash $25.00 $25.00 Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 16.1 Proc. § 11-504(b)(5)

OD 400% of fair market value, up to
any applicable statutory limit

 

First Financial Credit Union 600.00 Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 17.1 $600.00 $ Proc. § 11-504(b)(5)

O 100% of fair market value, up to
any applicable statutory limit

 

 

PNC Md. Code Ann., Cts. & Jud.
50.00 50.00
Line from Schedule A/B: 17.2 $ ” $ Proc. § 11 -504(b)(5)

Oo 100% of fair market value, up to
any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

Hm No
(1 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

 

 
 

 

 

Case 19-22222 Doc1 Filed 09/12/19 Page 24 of 39

Fill in this information to identify your case:

Debtor 1 Ashley Brickhouse

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing} First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: | DISTRICT OF MARYLAND

 

Case number
(if known)

 

OO Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?

HE No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
0 Yes. Fill in alt of the information below.

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1

 
 

 

Case 19-22222 Doc1 Filed 09/12/19 Page 25 of 39

Fill in this information to identify your case:

Debtor 1 Ashley Brickhouse

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court forthe: © DISTRICT OF MARYLAND

 

 

Case number
(if known) OO Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as compiete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also fist executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
HE No. Go to Part 2.

D ves.
GERM List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

0 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

B ves.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim itis. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of

Part 2.

 

41 Credit Acceptance

 

Nonpriority Creditor's Name
PO Box 5070
Southfield, MI 48086

 

Number Street City State Zlp Code
Who incurred the debt? Check one.

W pDebtor 1 only

D pebtor 2 only

CO Debtor 1 and Debtor 2 only

CO Atleast one of the debtors and another

D0 Check if this claim is for a community
debt

\s the claim subject to offset?
Bno
D ves

Total claim

$25,003.00

Last 4 digits of account number

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

0 Contingent
D unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

DO student toans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D pebts to pension or profit-sharing plans, and other similar debts

MF other. Specify

 

 

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Page 1 of 5

 
 

Case 19-22222 Doc1

Debtor1 Ashley Brickhouse

4.2 First Collect Inc

 

 

Filed 09/12/19 Page 26 of 39

Case number (if know)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number $150.00

Nonpriority Creditor's Name
PO Box 102 When was the debt incurred?
Lewes, DE 19958
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF pebtor 1 only QO Contingent
D1 Debtor 2 only 0 Untiquidated
C1 Debtor 1 and Debtor 2 only Oo Disputed
D1 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Cheek if this claim is for a community 1 student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno 0 Debts to pension or profit-sharing plans, and other similar debts
O Yes @ other. Specity CITY OF REHOBOTH BEACH

Nationwide Insurance Last 4 digits of account number $272.00
Nonpriority Creditor’s Name
PO Box 742522 When was the debt incurred?
Cincinnati, OH 45274
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only | Contingent
D1 Debtor 2 only oO Unliquidated
D1 Debtor 1 and Debtor 2 only 0 pisputed
DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
BNo OD Debts to pension or profit-sharing plans, and other similar debts
O ves MF other. Specify

44 Pebble Creek, LLLP Last 4 digits of account number $4,000.00
Nonpriority Creditor’s Name
1025 Cranbrook Rd When was the debt incurred?
Cockeysville, MD 21030
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
R Debtor 1 only Oo Contingent
D Debtor 2 only O Unliquidated
D1 Debtor 4 and Debtor 2 only DO Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is fora community C1 student ioans
debt D1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hl No D Debts to pension or profit-sharing plans, and other similar debts
D Yes BF other. Specify

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 5

 

 

 
 

Case 19-22222 Doc1

Debtor1 Ashley Brickhouse

 

 

 

 

Filed 09/12/19 Page 27 of 39

Case number (if know)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sprint Last 4 digits of account number $1,066.00
Nonpriority Creditors Name
PO Box 4191 When was the debt incurred?
Carol Stream, IL 60197
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. .
a Debtor 1 only oO Contingent
D pebtor 2 only Oo Unliquidated
D1 Debtor 1 and Debtor 2 only oO Disputed
C1 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community 1 student loans
debt 1 obligations arising out of a separation agreement or divorce that you did not
\s the claim subject to offset? report as priority claims
Bo D pebts to pension or profit-sharing plans, and other similar debts
D yes HF other. Specify

T-Mobile Bankruptcy Team Last 4 digits of account number $579.00
Nonpriority Creditor's Name
PO Box 53410 When was the debt incurred?
Bellevue, WA 98015
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MF pebtor 1 only QO Contingent
D Debtor 2 only O Unliquidated
D Debtor 1 and Debtor 2 only QO Disputed
CT Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
\s the claim subject to offset? report as priority claims
Bno OD Debts to pension or profit-sharing plans, and other similar debts
0 yes BH other. Specify

47 Verizon Last 4 digits of account number $77.00
Nonpriority Creditor's Name
500 Technology Dr 300 When was the debt incurred?
Saint Charles, MO 63304
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WM Debtor 1 only O Contingent
O1 Debtor 2 only O untiquidated
D Debtor 4 and Debtor 2 only oO Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is for a community C1 student loans
debt OD obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
H No C1 pebts to pension or profit-sharing plans, and other similar debts
D yes Mi other. specify

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of §

 

 
 

 

EE —— I

Case 19-22222 Doc1 Filed 09/12/19 Page 28 of 39

 

 

 

 

 

Debtor1 Ashley Brickhouse ; Case number (if know)
4.8 Verizon Wireless South Last 4 digits of account number $978.00
Nonpriority Creditors Name
PO Box 26055 When was the debt incurred?
Minneapolis, MN 55426
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only D Contingent
D1 Debtor 2 only 0D Unliquidated
O Debtor 4 and Debtor 2 only O Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CT Check if this claim is fora community C1 student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bro DO debts to pension or profit-sharing plans, and other similar debts
D1 Yes @ other. Specify

 

 

GERERIE List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Credit Collection Service Line 4.3 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
PO Box 9134

WF part 2: Creditors with Nonpriority Unsecured Claims
Needham Heights, MA 02494

Last 4 digits of account number

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
David J Carlin Line 4.4 of (Check one): 01 Part 1: Creditors with Priority Unsecured Claims
30 E Padonia Rd Suite 400

WH part 2: Creditors with Nonpriorit i
. =. . : y Unsecured Claims
Lutherville Timonium, MD 21093

Last 4 digits of account number

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Enhanced Recovery Co Line 4.5 of (Check one): CO Part 4: Creditors with Priority Unsecured Claims
PO Box 57547

WF Part 2: Creditors with Nonpriori i
. : priority Unsecured Claims
Jacksonville, FL 32241

Last 4 digits of account number

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Enhanced Recovery Co Line 4.6 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims
PO Box 57547

. WE Part 2: Creditors with Nonpriority Unsecured Claims
Jacksonville, FL 32241

Last 4 digits of account number

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Jefferson Capital System Line 4.8 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
16 Mcleland Rd

WF Part 2: Creditors with Nonpriority Unsecured Claims
Saint Cloud, MN 56303

Last 4 digits of account number

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?

Trident Asset Management Line 4.7 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

53 Perimeter Center 440 w . : . a .
Part 2: Creditors with Nonpriority Unsecured Claims

Atlanta, GA 30346

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

Total Claim
6a. Domestic support obligations 6a, $ 0.00
Total
claims
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 5

 
 

 

Case 19-22222 Doc1 Filed 09/12/19 Page 29 of 39

Debtor? Ashley Brickhouse

 

from Part 4 6b.
6c.
éd.

6e.

6f.
Total
claims
from Part 2 6g.
6h.
6i.
6.

Official Form 106 E/F

Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total Priority. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Add ail other nonpriority unsecured claims. Write that amount
here.

Total Nonpriority. Add lines Gf through 6i.

Schedule E/F: Creditors Who Have Unsecured Claims

Case number (if know)

6b.
6c.
6d.

6e.

6F.

6h.

6i.

6.

 

 

 

 

 

 

 

 

$ 0.00
$ 0.00
$ 0.00
$ 0.00
Total Claim
$ 0.00
$ 0.00
$ 0.00
$ 32,125.00
$

32,125.00

 

 

Page 5 of 5

 
 

EEE DEE

Case 19-22222 Doc1 Filed 09/12/19 Page 30 of 39

Fill in this information to identify your case:

Debtor 1 Ashley Brickhouse

 

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © DISTRICT OF MARYLAND

 

Case number
{if known)

 

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases

Be as complete and accurate as possible. If two married people are filing together,

 

0 Check if this is an
amended filing

12/15

both are equally responsible for supplying correct

information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

Wl No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CO Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 AVB).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts

and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

Name, Number, Street, City, State and ZIP Code

 

2.1
Name

 

 

Number Street

 

City State ZIP Code
2.2
Name

 

 

Number Street

 

City State ZIP Code
2.3
Name

 

 

Number Street

 

City State ZIP Code
24

Name

 

 

Number Street

 

City State ZIP Code
2.5

Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases

 

Page 1 of 1

 
 

 

Case 19-22222 Doc1 Filed 09/12/19 Page 31 of 39

UUM eT eLamcom en CAA Zoll| mer-ttoe

Debtor 1 Ashley Brickhouse

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

 

Case number
(if known) O Check if this is an
amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
peopie are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.

MNo
O Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

HI No. Go to line 3.
C] Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt |
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:

3.1 0 Schedule D, line
Name

D Schedule E/F, line
C1 Schedule G, line

 

 

 

 

 

Number Street
City State ZIP Code

3.2 Cl Schedule D, line
Name O Schedule E/F, line

DO Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

 

 
 

 

Case 19-22222 Doc1 Filed 09/12/19 Page 32 of 39

Fill in this information to identi

Debtor 1 Ashley Brickhouse

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

 

Case number Check if this is:
(If known) O An amended filing

Oa supplement showing postpetition chapter
13 income as of the following date:

 

 

Official Form 106! MT DDIVWWY
Schedule I: Your Income 125

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment Boge
information. Debtor 1.

  

If you have more than one job, a Employed
attach a separate page with Employment status CI Not emploved
information about additional D Not employed Ploy
employers. . . .

ploy Occupation Patient care associate

 

Include part-time, seasonal, or ' i. .
self-employed work. Employer's name Sinai Hospital

Occupation may include student Employer's address
or homemaker, if it applies.

 

How long employed there? 1 year
Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

 

 

List monthly gross wages, salary, and commissions (before ail Payroll

 

 

 

 

 

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 $ 2,061.54 § N/A

3. Estimate and list monthly overtime pay. 3. +$ 0.00 + N/A

4. Calculate gross Income. Add line 2 + line 3. 4. | $ 2,061.54 $ N/A
Official Form 1061 Schedule I: Your Income page !

 

 
 

 

IEEE EE OOO EE ee

Case 19-22222 Doc1 Filed 09/12/19 Page 33 of 39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Ashley Brickhouse Case number (if known) _
‘ForDebtor1 ©. For Debtor2or ©
2 -non-filing spouse:~
Copy line 4 here 4, §$ 2,061.54 $ N/A
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. §$ 158.17 §$ N/A
5b. Mandatory contributions for retirement plans 5b. §$ 0.00 §$ N/A
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $ NIA
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ N/A
5e. Insurance Se. $ 0.00 6 =«($ N/A
5f. Domestic support obligations Sf. 0.00 «6$ NIA
5g. Union dues 5g. $ 0.00 $ NIA
5h. Other deductions. Specify: Garnishment Sh.+ § 475.97 +$ N/A
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6. §$ 634.14 $ NIA
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 §$ 1,427.40 $ NIA
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 86$ NIA
8b. Interest and dividends 8b. $ 0.00 $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. § 0.00 $ NIA
8d. Unemployment compensation 8d.  §$ 0.00 $ N/A
8e. Social Security 8e. $ 0.00 §$ N/A
8f. Other government assistance that you regularly receive
Include cash assistance and the vatue (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Bf. § 0.00 «= N/A
8g. Pension or retirement income 8g. $ 0.00 $ N/A
8h. Other monthly income. Specify: 8h.+ $ 0.00 + $ N/A
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. 1$ 0.00 $ N/A
10. Calculate monthly income. Add line 7 + line 9. 10.1$ 1,427.40 | +/$ NIA |=|$ 1,427.40

 

 

 

 

 

 

 

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies 12.| $ 1,427.40

 

 

 

Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

a No.
oO Yes. Explain: [- |

 

Official Form 1061 Schedule I: Your Income page 2

 

 
 

 

Case 19-22222 Doc1 Filed 09/12/19

Fill in this information to identify your case:

Debtor 1

Ashley Brickhouse

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

 

Case number
{If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses

 

 

Page 34 of 39

Check if this is:
O An amended filing

C] Asupplement showing postpetition chapter
13 expenses as of the following date:

MM/DD/YYYY

12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.
Describe Your Household
1. Is this a joint case?

@ No. Go to line 2.
O Yes. Does Debtor 2 live ina separate household?

DO No

C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? [ No

 

 

 

 

Do not list Debtor 1 and ves. Fill out this information for Dependent's relationship to Dependent’s Does dependent
Debtor 2. each dependent............ Debtor t or Debtor 2 age live with you?
| Rees

Do not state the 1 No
dependents names. Son 7 M yes

ONo

0 Yes

O1No

O Yes

0 No

0 Yes

3. Do your expenses include HNo

expenses of people other than

yourself and your dependents? D Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement ina Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot.

If not included in line 4:

4a. Real estate taxes
4b. Property, homeowner’s, or renter’s insurance
4c. Home maintenance, repair, and upkeep expenses
4d. Homeowner's association or condominium dues
5. Additional mortgage payments for your residence, such as home equity loans

Official Form 106J Schedule J: Your Expenses

 

 

4. $ 977.00

4a.$ 0.00
4b. $ 0.00
4c. $ 0.00
4d. $ 0.00
5. $ 0.00

page 1

 
6.

 

19.

20.

21.
22.

23.

24.

Official Form 106J

16.

17.

18.

Case 19-22222 Doc1 Filed 09/12/19 Page 35 of 39

Debtor1 Ashley Brickhouse

Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection

6d. Other. Specify:

Case number (if known)

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Do not include car payments.

Insurance.

15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:

 

Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 4
17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Specify:

 

20a. Mortgages on other property
20b. Real estate taxes

Other: Specify:

 

Calculate your monthly expenses
22a. Add lines 4 through 21.

Calculate your monthly net income.

 

 

 

 

6a. $ ee 292.00
6b. $ 0.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 300.00
6d. $ 0.00
7. $ 400.00
8. $ 0.00
9. $ 50.00
10. $ 40.00
11. $ 0.00
Transportation. Include gas, maintenance, bus or train fare.
12. $ 100.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
Charitable contributions and religious donations 14. $ 0.00
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. $ 0.00
15b. $ 0.00
15c. $ 0.00
15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 9.00
17a. $ 0.00
17b. $ 0.00
17c. $ 0.00
17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your Income (Official Form 1061). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. §$ 0.00
20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
21.646  ”C~C~«~OO
$ 2,159.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The resuit is your monthly expenses. $ 2,159.00
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. §$ 1,427.40
23b. Copy your monthly expenses from line 22c above. 23b. -$ 2,159.00
23c. Subtract your monthly expenses from your monthly income. 230.|$ -731.60

The result is your monthly net income.

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

H No.

 

 

O Yes. | Explain here:

Schedule J: Your Expenses

page 2

 
 

 

Case 19-22222 Doc1 Filed 09/12/19 Page 36 of 39

Fili in this information to identify your case:

Debtor 1 Ashley Brickhouse

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing} First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © DISTRICT OF MARYLAND

 

Case number
(if known) (1 Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

S| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

m No

Ol Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are, true and correct.

x

 

 

 

Signature of Debtor 2

Signature of Debtor 1

Date y Lio Le 9? Date

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 
 

Case 19-22222 Doc1 Filed 09/12/19 Page 37 of 39

United States Bankruptcy Court
District of Maryland

Inre _ Ashley Brickhouse Case No.
Debtor(s) Chapter 7

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

Date: UY: 0 hr 4 MLZ ae

Ashley Bf i¢khouse ‘
anley Pr of Debtor
 

Case 19-22222 Doc1 Filed 09/12/19

Credit Acceptance
PO Box 5070
Southfield, MI 48086

Credit Collection Service
PO Box 9134
Needham Heights, MA 02494

David J Carlin
30 E Padonia Rd Suite 400
Lutherville Timonium, MD 21093

Enhanced Recovery Co
PO Box 57547
Jacksonville, FL 32241

First Collect Ince
PO Box 102
Lewes, DE 19958

Jefferson Capital System
16 Mcleland Rd
Saint Cloud, MN 56303

Nationwide Insurance
PO Box 742522
Cincinnati, OH 45274

Pebble Creek, LLLP
1025 Cranbrook Rd
Cockeysville, MD 21030

Sprint
PO Box 4191
Carol Stream, IL 60197

Page 38 of 39

 

 
 

Case 19-22222 Doc1 Filed 09/12/19

T-Mobile Bankruptcy Team
PO Box 53410
Bellevue, WA 98015

Trident Asset Management
53 Perimeter Center 440
Atlanta, GA 30346

Verizon
500 Technology Dr 300
Saint Charles, MO 63304

Verizon Wireless South
PO Box 26055
Minneapolis, MN 55426

Page 39 of 39

 

 
